DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being obvious over Yoshida et al (WO2018/026012, wherein US 10,870,735 is used as the English language equivalent).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Yoshida sets forth a method for producing low molecular weight polytetrafluoroethylene.  Said low molecular weight polytetrafluoroethylene has a melt viscosity of 1 * 10^2 to 7* 10^5 Pa*s at 380 deg. C.  Said  method includes the steps of (1) irradiating polytetrafluoroethylene to provide low molecular weight polytetrafluoroethylene having a melt 
Yoshida sets forth the above outlined method enables easy removal or most of C8-C14 perfluorocarboxylic acids and salts, thereof—see abstract.  Yoshida sets forth the method provides for low molecular weight polytetrafluoroethylene which in addition to the above melt viscosity, said low molecular weight polytetrafluoroethylene contains 30 or more carbonyl groups at the molecular terminals (ends) per 10^6carbon atoms in the main chain and being substantially free from C8-C14 perfluorocarboxylic acid and salts thereof, wherein Yoshida defines “substantially free from C8-C14 perfluorocarboxylic acid” as not more than 25 ppb in the total low molecular weight polytetrafluoroethylene—see col. 2, lines 58-63; col. 7, line 48 to col. 8, line 24; and col. 8, line 37 to col. 9, line 29.  
Yoshida fails to expressly state that the polytetrafluoroethylene used in step 1 prior to irradiation has a high molecular weight.  However, Yoshida teaches the  polytetrafluoroethylene to be used in said invention has a significantly higher melt viscosity than the low molecular weight polytetrafluoroethylene thus the melt viscosity is difficult to measure accurately.  While, the melt viscosity of the low molecular weight polytetrafluoroethylene (PTFE) is measurable, but the low molecular weight PTFE has difficulty in providing a molded article usable for measurement of standard specific gravity.  Thus the standard specific gravity [for low molecular weight PTFE] is difficult to measure.  Yoshida further teaches, per the invention, the standard specific gravity is used as an indicator of the molecular weight of the PTFE to be irradiated, while the melt viscosity is used as indicator of molecular weight of the low molecular weight—see col. 6, lines 23-37.  
The overall teachings set forth a method for obtaining low molecular weight PTFE includes the steps of (1) irradiating polytetrafluoroethylene to provide low molecular weight polytetrafluoroethylene having a melt viscosity at 380 deg. C in the range of 1 * 10^2 to 7 * 10^5; (2) pulverizing the low molecular weight polytetrafluoroethylene and (3) heating the low molecular weight polytetrafluoroethylene from step 2—see abstract and col. 2, lines 25-35. 
One primary difference from the instantly claimed invention is Yoshida does expressly set forth carrying out at least one of a washing treatment, steam treatment or of a decompression treatment of low molecular weight PTFE.  However, Yoshida sets forth step (3) a heating the irradiated and pulverized low molecular weight PTFE at a temperature of 50 to 300 deg. C.  It is set forth the heating step preformed for a duration of preferably of 4 hours or shorter, wherein Yoshida relates the heating duration with the removal of the C8-C14 perfluorocarboxylic acid and salts thereof—see col. 5, lines 2-15.  Yoshida teaches the heating step (3) can be performed by using heating devices, such as vacuum dryers—see col. 5, lines 20-35.  Thus at the time of the invention a person of ordinary skill in the art, using the overall teachings of the reference, would have found it obvious to use a decompression treatment, such as vacuum drying in the method with an reasonable expectation of removal of the C8-C14 perfluorocarboxylic acids and salts 
Regarding claim 15, Yoshida sets forth the polytetrafluoroethylene and the low molecular weight polytetrafluoroethylene are in the form of a powder—see col. 2, lines 42-44.  
Regarding claim 16, Yoshida sets forth conventionally irradiating PTFE generates low molecular weight polytetrafluoroethylene having C8-C14 perfluorocarboxylic acids and salts thereof—see col. 3, lines 16-23.  
Regarding claims 17-18, Yoshida sets forth the method, as defined in the teachings, results in a low molecular weight PTFE having less than 50 ppb of, preferably less than 25 ppb of C8-C14 polycarboxylic acids and salts –see col. 8, lines 6-25.  Yoshida sets forth the powder produced by irradiating and decompressing high molecular weight PTFE generates polyfluorooctanoic acid and salts thereof and carboxyl groups as by products due to the production method—see col. 8.  Lines 64-68.  Thus the instantly claimed invention is found in the reference and therefore obvious.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter

Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc